Exhibit 10.c.xiii


MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2014 LONG TERM STOCK INCENTIVE PLAN
(Amended and Restated February 7, 2020)
Non-employee directors of Masco Corporation (the “Company”) are eligible to
receive an annual retainer, of which a portion is paid in cash and the remainder
is paid in the form of a Restricted Stock Unit (“RSU”) Award granted pursuant to
this Masco Corporation Non-Employee Directors Equity Program (the “Program”).
Under this Program, an “Eligible Director” is any director of the Company who is
not an employee of the Company and who receives a fee for services as a
director. RSUs are bookkeeping entries that give the Eligible Director the right
to receive shares of Company common stock (“Shares”) upon vesting. Terms not
defined herein have the meaning given to them in the Company’s 2014 Long Term
Stock Incentive Plan, as amended from time to time (the “Plan”).


Section 1. Restricted Stock Unit (RSU) Award
(a)Eligibility for Award. On the date of each of the Company’s annual
stockholders’ meetings (the “Annual Meeting”), each person who is or becomes an
Eligible Director at such meeting and whose service on the Board is expected to
continue following such meeting shall be granted an RSU Award. The grant
entitles an Eligible Director to receive Shares on a one-to-one RSU-to-Share
basis upon vesting as set forth in the vesting schedule in the Award Agreement,
subject to the terms and conditions set forth herein and in the Award Agreement.
(b)(i)  Amount of Award.  The number of RSUs awarded shall be determined by the
Board of Directors from time to time (the “Equity Retainer”). If an Eligible
Director begins serving as a director other than as of the date of an Annual
Meeting, the RSU Award granted hereunder shall be granted at the meeting of the
Board of Directors that takes place on or after the date such Eligible Director
is first elected or appointed to the Board, and such Award shall be pro-rated to
reflect the partial service provided by such Eligible Director in the period
between Annual Meetings.
(ii) Adjustment to Amount or Terms of Award. The Board shall have sole
discretion to adjust the amount of the Equity Retainer to be paid in the form of
RSUs and the terms of any such RSU Award. Except as the Board may otherwise
determine, any increase or decrease in an Eligible Director’s Annual Retainer
during a period with respect to which such Eligible Director has already been
granted an RSU Award shall be implemented by increasing or decreasing the cash
portion of such Eligible Director’s annual retainer.
(iii) Limitation on Equity Retainer. Notwithstanding the foregoing or anything
to the contrary herein, the maximum Equity Retainer granted to an Eligible
Director during the annual director compensation period (as defined in the Plan)
shall not exceed the limit set forth in Section 4(b)(ii) of the Plan.
(c) Vesting. Subject to the provisions of Section 2 below, each RSU Award
granted hereunder shall vest with respect to one-third of the RSUs (disregarding
fractional RSUs) on May 15 of each of the three consecutive calendar years
following the year in which such Award is granted; provided, however, that if an
Award is granted between the Annual Meeting and December 31 pursuant to Section
1(b)(i), the first vesting shall occur on May 15 of the second calendar year
following the year in which such Award is granted. Shares issued upon vesting
will be registered in the Eligible Director’s name in book-entry form. RSUs that
do not vest into Shares will be forfeited.




1
302715

--------------------------------------------------------------------------------

Exhibit 10.c.xiii


(d) Effective Grant Date. The price of the Shares used in determining the number
of RSUs granted hereunder shall be the fair market value of the Shares as
determined by the Board on the effective grant date of such Award (the “Grant
Date”); provided that if an Award granted in accordance with Section 1(a) of
this Program falls within seven days prior to the release of the Company’s
quarterly or annual financial results, then the effective grant date for such
Award will be the first trading day after the date on which such financial
results are released.
(e) Dividend Equivalents. Promptly after each date on which the RSUs vest, the
Company will pay to the Eligible Director an amount in cash (subject to any
applicable taxes or charges) equal to the sum of the regular quarterly per share
cash dividends, if any, paid by the Company to holders of record on or after the
Grant Date (the “Dividend Equivalent”) multiplied by the number of RSUs then
vesting in Shares. If, prior to the final vesting date of an Award hereunder
(the “Final Vesting Date”), there is a record date for the Company’s regularly
quarterly cash dividend that will be payable after the Final Vesting Date, then
as soon as practicable after the later of the date the RSUs are settled in
Shares or the date the declared dividend is paid to shareholders generally, the
Company shall pay the Eligible Director the Dividend Equivalent on the RSUs that
were held by such Eligible Director on such record date, calculated as provided
above. Except for the payment of Dividend Equivalents, an Eligible Director
shall have no right to receive any payment on account of any dividend or other
distribution on the underlying Shares.
(f)No Voting or Other Rights. Until the RSUs vest and are settled as Shares, an
Eligible Director shall not have voting rights with respect to the RSUs or the
underlying Shares, and an Eligible Director will not be able to sell, encumber
or otherwise transfer the RSUs or the underlying Shares except in accordance
with the terms of the Plan.
Section 2. Termination of Services as a Director
(a)Retirement. If an Eligible Director’s term of service as a director is
terminated by reason of retirement on or after normal retirement age for a
director as set forth in the Company’s Corporate Governance Guidelines
(“Retirement”), any RSU Award held by such Eligible Director shall continue to
vest in the same manner as if such Eligible Director’s term of service had not
terminated.
(b)Death or Disability. If an Eligible Director’s term of service as a director
is terminated by reason of death or permanent and total disability or, if
following termination or Retirement as a director, a former director dies while
continuing to have rights under any RSU Awards, upon such death or termination
by reason of permanent and total disability, any such RSUs shall immediately
vest and be settled in Shares.
(c)Forfeiture.
(i) If an Eligible Director’s term of service as a director terminates for any
reason other than as a result of death, permanent and total disability or
Retirement, all RSUs held by such Eligible Director that remain subject to
restrictions shall be forfeited and transferred back to the Company on the date
of such termination; provided, however, that any RSUs that remain subject to
restrictions but that would have vested on May 15 following such Eligible
Director’s termination shall vest pro rata on the date of termination based upon
that portion of the year between annual vesting dates in which the termination
occurred during which such Eligible Director served as a director.








2
302715

--------------------------------------------------------------------------------

Exhibit 10.c.xiii


(ii) Notwithstanding anything to the contrary herein, if, following termination
of service as a director for any reason other than death (including due to
Retirement), a former director continues to hold RSUs, the Board, in its sole
judgment, may cause all RSUs to be forfeited and transferred back to the Company
concurrently with, or at any time following, such termination if the Board
determines that such former director has engaged in any activity detrimental to
the interests of the Company, a subsidiary or an affiliated company. In such
circumstances, the Board may also determine not to pay any Dividend Equivalent
that has accrued and has not been paid with respect to any RSUs.
(d)No Acceleration. The provisions of Section 6(d)(v) of the Plan shall not
apply to RSU Awards granted to Eligible Directors.
Section 3. Section 409 of the Internal Revenue Code


This Program and any Award Agreement hereunder are intended to comply with or be
exempt from the requirements of Section 409A of the Internal Revenue Code
(“Section 409A of the Code”), and the provisions of this Award Agreement and the
Program shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code. If any term or condition of this Award Agreement or
any provision of the Program would otherwise frustrate or conflict with this
intent, the term or condition or provision shall be interpreted and deemed
amended so as to avoid this conflict. Notwithstanding anything in the Program to
the contrary, if the Board considers an Eligible Director to be a “specified
employee” under Section 409A of the Code at the time of such Eligible Director’s
“separation from service” (as defined in Section 409A of the Code), and any
amount hereunder is “deferred compensation” subject to Section 409A of the Code,
any distribution of such amount that otherwise would be made to such Eligible
Director with respect to an Award as a result of such “separation from service”
shall not be made until the date that is six months after such “separation from
service,” except to the extent that earlier distribution would not result in
such Eligible Director incurring interest or additional tax under Section 409A
of the Code. The right to any “dividend equivalents” (within the meaning of
Section 1.409A-3(e) of the Treasury Regulations) shall be treated separately
from the right to other amounts under the Award. To the extent an Award includes
a “series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), such Eligible Director’s right
to such series of installment payments shall be treated as a right to a series
of separate payments and not as a right to a single payment. Notwithstanding the
foregoing, the tax treatment of the benefits provided under this Program or any
Award Agreement hereunder is not warranted or guaranteed, and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by an Eligible Director on account of
noncompliance with Section 409A of the Code.


Section 4. Termination, Modification or Suspension
The Board may terminate, modify or suspend the Program at any time as it may
deem advisable.
Section 5. Governing Law
The Program shall be governed by and interpreted in accordance with Michigan
law.




3
302715